 


Exhibit 10.2


EXECUTIVE SEVERANCE AGREEMENT


This Executive Severance Agreement (“Agreement”) is made effective as of
February 6, 2017 (“Effective Date”), by and between Wesco Aircraft Hardware
Corp., a California corporation (the “Company”), and Todd Renehan (“Executive”).
For purposes of this Agreement (other than Section 1(g) below), the “Company”
shall mean the Company and its subsidiaries.
WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive's
compensation in the event of a termination of Executive's employment under
certain circumstances; and
WHEREAS, especially in the event of a Change in Control (as defined below),
Executive may be vulnerable to dismissal without regard to the quality of
Executive's service, and the Company believes that it is in the best interest of
the Company to enter into this Agreement in order to ensure fair treatment of
Executive and to reduce the distractions and other adverse effects upon such
Executive's performance which are inherent in the event of such a Change in
Control.
The parties agree as follows:
1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Affiliate” means with respect to any person or entity, any other person
or entity that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person or
entity. For purposes of this definition, "control", when used with respect to
any person or entity, means the power to direct the management and policies of
such person or entity, directly or indirectly, whether through ownership of
voting securities, by contract or otherwise; and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.
(b)    “Base Amount” means the greater of Executive’s annual base salary (i) at
the rate in effect on the day prior to the date of Executive’s Qualifying
Termination, (ii) at the highest rate in effect at any time during the ninety
(90) day period prior to Executive’s Qualifying Termination, or (iii) at the
highest level in effect at any time during the ninety (90) day period prior to a
Change in Control, and in any case shall include all amounts of such base salary
that are deferred under any qualified and non-qualified employee benefit plans
of the Company or under any other agreement or arrangement.
(c)    “Board” shall mean the Board of Directors of the Parent.
(d)    “Bonus Amount” means the greater of Executive’s target annual bonus
amount (i) as in effect at the time of Executive’s Qualifying Termination, (ii)
at the highest level in effect at any time during the ninety (90) day period
prior to Executive’s Qualifying Termination, or (iii) at the highest level in
effect at any time during the ninety (90) day period prior to a Change in
Control.
(e)    “Carlyle” means collectively, (i) The Carlyle Group L.P. and/or each or
any of its Affiliates, (ii) any investment fund managed or advised by the
Carlyle Group L.P. or any of its Affiliates and












US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


(iii) any “group” (as such term is used in Section 13(d) of the Exchange Act (as
defined below) that includes any person or entity described in the foregoing
clauses (i) or (ii).
(f)    “Cause” shall mean any of the following: (i) Executive’s failure in any
material respect to carry out or comply with any lawful and reasonable directive
of the Board or Executive’s direct supervisor; (ii) Executive’s willful
misconduct, gross negligence or breach of fiduciary duty with respect to the
Company or any of its affiliates that, in each case or in the aggregate, results
in material harm to the Company or any of its affiliates; (iii) Executive’s
conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any felony or crime involving moral turpitude; (iv)
Executive’s unlawful use (including being under the influence) or possession of
illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing Executive’s duties and responsibilities; or (v) Executive’s
commission of an act of fraud, embezzlement or misappropriation against the
Company or any of its affiliates. Notwithstanding the foregoing, in the event of
any circumstance described in clause (i) of the foregoing sentence, the Company
may not terminate Executive’s employment for Cause unless, to the extent such
failure can be fully cured, the Company has provided Executive with at least
thirty (30) days’ notice of such failure and Executive has not remedied the
failure within the 30-day period.
(g)    “Change in Control” shall mean and includes each of the following:
(i)    A transaction or series of transactions (other than an offering of the
Parent’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) occurring after the Effective
Date whereby any “person” or related “group” of “persons” (as such terms are
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (other than the Parent, any of its subsidiaries,
an employee benefit plan maintained by the Parent or any of its subsidiaries or
a “person” that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Parent) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities of the Parent possessing more than 50% of the
total combined voting power of the Parent’s securities outstanding immediately
after such transaction; or
(ii)    The consummation by the Parent (whether directly involving the Parent or
indirectly involving the Parent through one or more intermediaries) after the
Effective Date of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Parent’s assets in any single transaction or series of related transactions
or (z) the acquisition of assets or stock of another entity, in each case other
than a transaction:
(A)    Which results in the Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Parent or the person that,
as a result of the transaction, controls, directly or indirectly, the Parent or
owns, directly or indirectly, all or substantially all of the Parent’s assets or
otherwise succeeds to the business of the Parent (the Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and


2










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


(B)    After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(g)(ii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Parent prior to the consummation of the transaction.
Notwithstanding the foregoing, (i) no transaction, event or occurrence shall
constitute a Change in Control for purposes of this Agreement if, immediately
following such transaction, event or occurrence, Carlyle or any Stockholder
Agreement Party owns at least 50% of the combined voting power of the Parent or
the Successor Entity, as applicable, and (ii) no transaction, event or
occurrence shall constitute a Change in Control for purposes of this Agreement,
unless such transaction, event or occurrence also constitutes a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5).


(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.


(i)    “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:


(i)    a material diminution in Executive’s authority, duties or
responsibilities, other than as a result of a Change in Control where Executive
remains in a position with the Company or its successor (or any other entity
that owns substantially all of the Company’s business after such sale) that is
substantially equivalent in duties, rank, reporting structure and authority with
Executive’s position prior to such sale, solely as such duties, rank, reporting
structure and authority relate to the Company’s business;


(ii)    a material diminution in Executive’s base salary or target annual bonus
level;
(iii)    a material change in the geographic location at which Executive must
perform his or her duties, which shall not include a relocation of Executive’s
principal place of employment to any location within a fifty (50) mile radius of
the location from which Executive served the Company immediately prior to the
relocation; or
(iv)    the failure of the Company to obtain an agreement from any successor to
the Company or the Parent to assume and agree to perform this Agreement, as
contemplated in Section 12(a) of this Agreement.


Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within ninety (90) days of the occurrence of
such event or the date upon which Executive reasonably became aware that such an
event or condition had occurred. The Company or any successor or affiliate shall
have a period of thirty (30) days to cure such event or condition after receipt
of written notice of such event from Executive. Any voluntary termination for
“Good Reason” following such thirty (30) day cure period must occur no later
than the date that is six (6) months following the date notice was provided by
Executive. Executive’s voluntary Separation from Service by reason of
resignation from employment with the Company for Good Reason shall be treated as
involuntary.


(j)    “Parent” means Wesco Aircraft Holdings, Inc. a Delaware corporation, or
its successor.


3










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 




(k)    “Permanent Disability” means at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long-term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Permanent Disability” shall refer to that definition of disability which, if
Executive qualified for such disability benefits, would provide coverage for the
longest period of time. The determination of whether Executive has a Permanent
Disability shall be made by the person or persons required to make disability
determinations under the long-term disability plan. At any time the Company does
not sponsor a long-term disability plan for its employees, Permanent Disability
shall mean Executive’s inability to perform, with or without reasonable
accommodation, the essential functions of his position hereunder for a total of
three months during any six-month period as a result of incapacity due to mental
or physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed.
    
(l)    “Qualifying Termination” means (i) a termination by Executive of
Executive’s
employment with the Company for Good Reason or (ii) a termination by the Company
of Executive’s employment with the Company without Cause. Neither a termination
of Executive's employment due to Permanent Disability nor a termination of
Executive's employment due to death shall constitute a Qualifying Termination.


(m)    “Separation from Service” means a “separation from service” with the
Company as such term is defined in Treasury Regulation Section 1.409A-1(h) and
any successor provision thereto.


(n)    “Stockholder Agreement Party” means any person or entity that is a party
to that certain Amended and Restated Stockholders Agreement of Parent, dated as
of July 27, 2011, and any Affiliate of any such person or entity.


2.    Term. The initial term of this Agreement (the “Initial Term”) shall be for
a period beginning on the Effective Date and ending on the three-year
anniversary of the Effective Date. On the three-year anniversary of the
Effective Date and each successive anniversary of the Effective Date, the term
of this Agreement shall automatically be extended for an additional one-year
period (“Extension Terms” and, collectively with the Initial Term, the “Term”)
unless the Company gives Executive a written notice of non-extension no later
than ninety (90) days prior to the then-applicable anniversary of the Effective
Date. Upon the occurrence of a Change in Control, the Term shall automatically
be extended until the two-year anniversary of the date on which the Change in
Control occurs, provided that if Executive incurs a Qualifying Termination
during the Term of this Agreement, the Term shall be further automatically
extended for such additional period as necessary to provide that each party’s
rights and obligations are fully satisfied hereunder.
 
3.    Severance.


(a)    Severance Upon Qualifying Termination. If Executive has a Qualifying
Termination that does not occur within 2 years following a Change in Control,
then subject to the requirements of this Section 3, the Executive’s continued
compliance with Sections 4, 5 and 6 and the terms of Section 7, Executive shall
be entitled to receive, in lieu of any severance payments or other severance
benefits to which Executive may otherwise be entitled under any other agreement
with or plan, policy or arrangement of the Company, the following payments and
benefits:


4










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 




(i)    The Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Qualifying Termination at
the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Executive may be entitled pursuant to the terms of such plans or
agreements;


(ii)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
receive severance pay in an amount equal to one times the Base Amount, payable
in equal monthly installments following the effective date of such Qualifying
Termination in accordance with the Company’s regular payroll practices;


(iii)     Subject to Section 3(d) and Section 7, the Company shall pay to
Executive a pro-rated portion (based on the number of days Executive was
employed by the Company during the fiscal year in which the Qualifying
Termination pursuant to this Section 3(a) occurs) of the Bonus Amount that
Executive would have earned had Executive remained employed through the end of
the fiscal year in which the Qualifying Termination occurs, based on the
Company’s actual performance for such year and paid at the same time annual
bonuses are generally paid to the Company’s executives;


(iv)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
continued use for a period of six (6) months following Executive’s Qualifying
Termination of Executive’s Company-owned or leased automobile and to continued
reimbursement of operating and maintenance expenses, if applicable, in each case
only to the extent and in the same manner as such benefits were provided (i) as
of immediately prior to Executive’s Qualifying Termination, or (ii) at any time
during the ninety (90) day period prior to Executive’s Qualifying Termination;
and


(v)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
receive payment in an amount equal to the amount of the premiums Executive would
be required to pay to continue Executive’s and Executive’s covered dependents’
medical, dental and vision coverage in effect on the date of Executive’s
Qualifying Termination under the Company’s group healthcare plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), which amount shall be based on the premium for the first month of
COBRA coverage and shall be paid on the Company’s first regular pay date of each
calendar month during the period commencing on Executive’s Qualifying
Termination and ending 12 months after the Executive’s Qualifying Termination.


(b)    Severance Upon Qualifying Termination Occurring Within Two Years
Following a Change in Control. If Executive has a Qualifying Termination that
occurs within two years following a Change in Control, then subject to the
requirements of this Section 3, the Executive’s continued compliance with
Sections 4, 5 and 6 and the terms of Section 7, Executive shall be entitled to
receive, in lieu of any severance payments or other severance benefits to which
Executive may otherwise be entitled under any other agreement with or plan,
policy or arrangement of the Company, the following payments and benefits:


(i)    The Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Qualifying Termination at
the rate then in effect, plus all other benefits, if any, under any Company
group retirement plan, nonqualified deferred compensation plan, equity award
plan or agreement, health benefits plan or other Company group benefit plan to
which Executive may be entitled pursuant to the terms of such plans or
agreements;




5










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


(ii)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
receive severance pay in an amount equal to two times the sum of the Base Amount
and the Bonus Amount, payable in a single lump sum as soon as practicable after
the date of Executive’s Qualifying Termination;


(iii)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
continued use for a period of six (6) months following Executive’s Qualifying
Termination of Executive’s Company-owned or leased automobile and to continued
reimbursement of operating and maintenance expenses, if applicable, in each case
only to the extent and in the same manner as such benefits were provided (i) as
of immediately prior to Executive’s Qualifying Termination, (ii) at any time
during the ninety (90) day period prior to Executive’s Qualifying Termination,
or (iii) to the greatest extent in effect at any time during the ninety (90) day
period prior to a Change in Control; and


(iv)    Subject to Section 3(d) and Section 7, Executive shall be entitled to
receive payment in an amount equal to the amount of the premiums Executive would
be required to pay to continue Executive’s and Executive’s covered dependents’
medical, dental and vision coverage in effect on the date of Executive’s
Qualifying Termination under the Company’s group healthcare plans pursuant to
COBRA, which amount shall be based on the premium for the first month of COBRA
coverage and shall be paid on the Company’s first regular pay date of each
calendar month during the period commencing on Executive’s Qualifying
Termination and ending 24 months after the Executive’s Qualifying Termination;
and


(v)    Subject to Section 3(d) and Section 7, all unvested equity or
equity-based awards granted under any equity compensation plans of the Parent
shall immediately become 100% vested, provided that, unless a provision more
favorable to Executive is included in an applicable award agreement, any such
awards that are subject to performance-based vesting conditions shall only be
payable subject to the attainment of the performance measures for the applicable
performance period as provided under the terms of the applicable award
agreement.


(c)    Other Terminations. Upon Executive’s termination of employment for any
reason other than as set forth in Section 3(a) and Section 3(b), the Company
shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive (i) Executive’s fully earned but unpaid base salary, through
the date of termination at the rate then in effect and (ii) all other amounts or
benefits to which Executive is entitled under any compensation, retirement or
benefit plan or practice of the Company at the time of termination in accordance
with the terms of such plans or practices, including, without limitation, any
continuation of benefits required by COBRA or applicable law. The foregoing
shall be in addition to, and not in lieu of, any and all other rights and
remedies which may be available to the Company under the circumstances, whether
at law or in equity.


(d)    Release. As a condition to Executive’s receipt of any amounts set forth
in Section 3(a) or Section 3(b) above, Executive shall execute and not revoke a
general release of all claims in favor of the Company (the “Release”) in the
form substantially similar to the form attached hereto as Exhibit A (and any
statutorily prescribed revocation period applicable to such Release shall have
expired) within the sixty (60) day period following the date of Executive’s
Qualifying Termination.


(e)    Exclusive Remedy; Other Arrangements. Except as otherwise expressly
required by law (e.g., COBRA) or as specifically provided herein, all of
Executive’s rights to salary, severance, benefits, bonuses and other amounts (if
any) accruing after the termination of Executive’s employment shall


6










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


cease upon such termination. In addition, the severance payments provided for in
Section 3(a) and 3(b) above are intended to be paid in lieu of any severance
payments Executive may otherwise be entitled to receive under any other plan,
program, policy or agreement with the Company or any of its affiliates
(collectively, “Other Arrangements”). Therefore, in the event Executive becomes
entitled to receive the severance payments and benefits provided under Section
3(a) or 3(b) of this Agreement, he or she shall receive the amounts provided
under that section of this Agreement and shall not be entitled to receive any
severance payments or severance benefits pursuant to any Other Arrangements. In
addition, to the extent the Executive is a party to any employment agreement,
offer letter or other agreement or arrangement with the Company or any of its
affiliates, in each case that was entered into prior to the date of this
Agreement, and that provides for the payment or provision of severance pay or
severance benefits upon an involuntary termination or a resignation of
employment for good reason (or term of similar meaning) (such agreement a “Prior
Agreement”), the Executive hereby agrees that the severance pay and severance
benefit provisions of such Prior Agreement shall be and hereby are superseded by
this Agreement and from and after the date of this Agreement, such severance pay
and severance benefit provisions of the Prior Agreement shall be and are null
and void and of no further force or effect. For the avoidance of doubt, except
as may otherwise be agreed in writing between the Executive and the Company or
one of its affiliates after the date of this Agreement, it is intended that the
other terms and conditions of any Prior Agreement that do not provide for
severance pay or severance benefits, including any non-competition,
non-solicitation, non-disparagement, confidentiality, assignment of inventions
covenants and other similar covenants contained therein, shall remain in effect
in accordance with their terms (and shall not be limited by the provisions of
any similar covenants set forth herein) for the periods set forth in the Prior
Agreement. This Agreement shall not impact or reduce Executive’s rights, if any,
to receive under any Other Arrangements reimbursement for, or direct payment to
the carrier for, premium costs under COBRA (or any similar medical, dental or
vision benefit continuation rights or payments).
(f)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 3 be reduced by any compensation earned by Executive as the result of
employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company against amounts payable to Executive
under this Section 3.
(g)    Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 3(g) prior to the receipt of any post-termination benefits
described in this Agreement.


7










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


(h)    Parachute Payments.


                   (i)     It is the objective of this Agreement to maximize
Executive’s Net After-Tax Benefit (as defined herein) if payments or benefits
provided under this Agreement are subject to excise tax under Section 4999 of
the Code. Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 3(a) and Section 3(b) hereof,
being hereinafter referred to as the “Total Payments”), would be subject (in
whole or in part) to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the cash severance payments shall first be reduced, and the
non-cash severance payments shall thereafter be reduced, to the extent necessary
so that no portion of the Total Payments shall be subject to the Excise Tax, but
only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).


(ii)     The Total Payments shall be reduced by the Company in the following
order: (i) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (ii) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Parent’s common stock that is exempt from Section 409A of the
Code, (iii) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with Section
409A of the Code, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Parent’s common stock that are exempt from Section 409A of the Code, and (iv)
reduction of any payments attributable to the acceleration of vesting or
payments with respect to any other equity award with respect to the Parent’s
common stock that are exempt from Section 409A of the Code.


(iii)    All determinations regarding the application of this Section 3(h) shall
be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company (“Independent Advisors”). For purposes of determining
whether and the extent to which the Total Payments will be subject to the Excise
Tax, (i) no portion of the Total Payments the receipt or enjoyment of which
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of Section 280G(b) of the Code shall be taken
into account, (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of the Independent Advisors, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in Section
280G(b)(3) of the Code) allocable to such reasonable compensation and (iii) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Independent Advisors in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code. The costs of
obtaining such determination and all related fees and expenses (including
related fees and expenses incurred in any later audit) shall be borne by the
Company.


8










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 




(iv)    In the event it is later determined that a greater reduction in the
Total Payments should have been made to implement the objective and intent of
this Section 3(h), the excess amount shall be returned immediately by Executive
to the Company, plus interest at a rate equal to 120% of the semi-annual
applicable federal rate as in effect at the time of the Change in Control.


(i)    Withholding. All compensation and benefits to Executive hereunder shall
be reduced by all federal, state, local and other withholdings and similar taxes
and payments required by applicable law.


4.Restrictive Covenants.
(a)The Executive recognizes and agrees that in order to assure that the
Executive devotes all of the Executive’s professional time and energy to the
operations of the Company while employed by the Company, and that during and
after such employment in order to adequately protect the Company’s investment in
its proprietary information and trade secrets and to protect such information
and secrets and all other confidential information from disclosures to
competitors and to protect the Company from unfair competition, certain
restrictive covenants as set forth below, are necessary, reasonable and
desirable. The Executive understands and agrees that the restrictions imposed in
these covenants represent a fair balance of the Company’s rights to protect its
business and the Executive’s right to pursue employment.
(b)During the period of the Executive’s service with the Company and for a
period of 2 years thereafter, the Executive will not, directly or indirectly,
(I) solicit for employment or employ (or attempt to solicit for employment or
employ), for the Executive or on behalf of any sole proprietorship, partnership,
corporation, limited liability company or business or any other person (other
than the Company or any of its subsidiaries or Affiliates), any employee of the
Company or any of its subsidiaries or Affiliates or any person who was such an
employee during the one-year period preceding the date of such solicitation,
employment or attempted solicitation or employment, or (II) encourage any such
employee to leave his or her employment with the Company or any of its
Subsidiaries or Affiliates.
(c)In the event the terms of this Section 4 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to apply only
for the maximum period of time for which it may be enforceable, in the maximum
geographical area as to which it may be enforceable, or to the maximum extent in
all other respects as to which it may be enforceable, all as determined by such
court in such action.
5.Non-disclosure of Proprietary Information
(a)Except in connection with the faithful performance of the Executive’s duties
or pursuant to Section 5(b), the Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for his benefit or the benefit of any person, firm,
corporation or other entity any confidential or proprietary information or trade
secrets of or relating to the Company or any of its subsidiaries or Affiliates
(including, without limitation, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions,


9










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


works, discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company or any of its subsidiaries or Affiliates, whether in
tangible or intangible form, information with respect to the Company’s or its
subsidiaries’ or Affiliates’ operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such confidential or proprietary information or
trade secrets. The parties hereby stipulate and agree that as between them the
foregoing matters are important, material and confidential proprietary
information and trade secrets and affect the successful conduct of the
businesses of the Company and its subsidiaries and Affiliates (and any
successors or assignees thereof).
(b)The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company the earliest practicable notice thereof,
shall, as much in advance of the return date as practicable, make available to
the Company and its counsel the documents and other information sought and shall
reasonably assist such counsel at the Company’s expense in resisting or
otherwise responding to such process.
(c)Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena or court order (subject
to the requirements of Section 5(b) above), (ii) disclosing information and
documents to his professional adviser(s), (iii) disclosing the post-employment
restrictions in this Agreement in confidence to any potential new employer, or
(iv) disclosing information that has been or is hereafter disclosed and made
public through no act or omission of the Executive in violation of this
Agreement, any other confidentiality obligation or duty owed to the Company or
any act or omission of any person which to the knowledge of the Executive has
any legally binding confidentiality obligation or duty to the Company, or is
otherwise ascertainable from public or trade sources or otherwise generally
known in the trade.
6.Non-Disparagement. Each party to this Agreement (which, in the case of the
Company, shall mean its officers and the members of the Board) agrees, during
the period of Executive’s service with the Company and thereafter, to refrain
from Disparaging (as defined below) the other party and its Affiliates,
including, in the case of the Company, any of its services, technologies or
practices, or any of its directors, officers, agents, representatives or
stockholders, either orally or in writing. Nothing in this paragraph shall
preclude any party from making truthful statements that are reasonably necessary
to comply with applicable law, regulation or legal process, or to defend or
enforce a party’s rights under this Agreement. For purposes of this Agreement,
“Disparaging” means making remarks, comments or statements, whether written or
oral, that impugn the character, integrity, reputation or abilities of the
person being disparaged.
7.Condition to Severance Obligations. The Company shall be entitled to cease all
severance payments and benefits to Executive in the event of Executive’s breach
any of the provisions of Sections 4, 5, 6 or 8 or of any other non-competition,
non-solicitation, non-disparagement, confidentiality, or assignment


10










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


of inventions covenants contained in any other agreement between Executive and
the Company, which other covenants are hereby incorporated by reference into
this Agreement.
8.Inventions. All rights to discoveries, inventions, improvements and
innovations (including all data and records pertaining thereto) related to the
business of the Company and its subsidiaries and Affiliates, whether or not
patentable, copyrightable, registrable as a trademark, or reduced to writing,
that Executive may discover, invent or originate during the period of his
service with the Company, either alone or with others and whether or not during
working hours or by the use of the facilities of the Company (“Inventions”),
shall be the exclusive property of the Company. Executive shall promptly
disclose all Inventions to the Company, shall execute at the request of the
Company any assignments or other documents the Company may deem reasonably
necessary to protect or perfect its rights therein, and shall assist the
Company, upon reasonable request and at the Company’s expense, in obtaining,
defending and enforcing the Company’s rights therein. Executive hereby appoints
the Company as Executive’s attorney-in‑fact to execute on Executive’s behalf any
assignments or other documents reasonably deemed necessary by the Company to
protect or perfect its rights to any Inventions.
9.Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of the covenants contained in Sections 4, 5, 6 and 8 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in Sections 4, 5, 6 and 8, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief without
the requirement to post bond.
10.Agreement to Arbitrate. Any controversy, claim or dispute arising out of or
relating to this Agreement, shall be settled solely and exclusively by binding
arbitration in Los Angeles, California. Such arbitration shall be conducted in
accordance with the then prevailing JAMS Streamlined Arbitration Rules &
Procedures, with the following exceptions if in conflict: (a) one arbitrator
shall be chosen by JAMS; (b) each party to the arbitration will pay its pro rata
share of the expenses and fees of the arbitrator, together with other expenses
of the arbitration incurred or approved by the arbitrator; and (c) arbitration
may proceed in the absence of any party if written notice (pursuant to the JAMS’
rules and regulations) of the proceedings has been given to such party. Each
party shall bear its own attorneys’ fees and expenses. The parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing an action for injunctive relief
pursuant to any applicable Other Arrangement.


11.At-Will Employment Relationship. Except as may be expressly provided in an
applicable Other Arrangement, Executive’s employment with the Company is at-will
and not for any specified period and may be terminated at any time, with or
without Cause or advance notice, by either Executive or the Company. Any change
to the at-will employment relationship must be by specific, written agreement
signed


11










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


by Executive and an authorized representative of the Company. Nothing in this
Agreement is intended to or should be construed to contradict, modify or alter
this at-will relationship.
12.General Provisions.
(a)    Successors and Assigns. The rights of the Company under this Agreement
may, without the consent of Executive, be assigned by the Company, in its sole
and unfettered discretion, to any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. The failure of any such
successor to so assume this Agreement shall constitute a material breach of this
Agreement by the Company.  As used in this Agreement, the “Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
(b)    Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
(c)    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement. Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision, or prevent that party thereafter from enforcing
each and every other provision of this Agreement. For the avoidance of doubt,
nothing in this Agreement shall be construed to limit the Company’s right to
reduce or eliminate any perquisites (including the use of a Company-owned or
leased automobile) that may be provided to the Executive at any time.
(d)    Governing Law and Venue. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Los Angeles,
California, the parties hereby waiving any claim or defense that such forum is
not convenient or proper. Each party hereby


12










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by California law.
(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
party may specify in writing.
(f)    Survival. Sections 1 (“Definitions”), 3 (“Severance”), 4 (“Restrictive
Covenants”), 5 (“Non-Disclosure of Proprietary Information”), 6
(“Non-Disparagement”), 7 (“Condition to Severance Obligations”), 8
(“Inventions”), 9 (“Injunctive Relief”), 10 (“Agreement to Arbitrate”) and 12
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment with the Company.
(g)    Entire Agreement. This Agreement and any covenants and agreements
incorporated herein by reference as set forth in Section 7 together constitute
the entire agreement between the parties in respect of the subject matter
contained herein and therein and supersede all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral, provided, however, that for the avoidance of doubt, all Other Arrangements
(as such Other Arrangements may be amended, modified or terminated from time to
time) shall remain in effect in accordance with their terms, subject to Section
3(e) hereof. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.
(h)    Code Section 409A.
(i)    The intent of the Parties is that the payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.
(ii)    Notwithstanding anything in this Agreement to the contrary, any
compensation or benefits payable under this Agreement that is considered
nonqualified deferred compensation under Section 409A and is designated under
this Agreement as payable upon Executive’s termination of employment shall be
payable only upon Executive’s “separation from service” with the Company within
the meaning of Section 409A (a “Separation from Service”) and, except as
provided below, any such compensation or benefits shall not be paid, or, in the
case of installments, shall not commence payment, until the sixtieth (60th) day
following Executive’s Separation from Service (the “First Payment Date”). Any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s


13










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


Separation from Service but for the preceding sentence shall be paid to
Executive on the First Payment Date and the remaining payments shall be made as
provided in this Agreement.
(iii)    Notwithstanding anything in this Agreement to the contrary, if
Executive is deemed by the Company at the time of Executive’s Separation from
Service to be a “specified employee” for purposes of Section 409A, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A, such portion of Executive’s benefits shall not
be provided to Executive prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
with the Company or (ii) the date of Executive’s death. Upon the first business
day following the expiration of the applicable Section 409A period, all payments
deferred pursuant to the preceding sentence shall be paid in a lump sum to
Executive (or Executive’s estate or beneficiaries), and any remaining payments
due to Executive under this Agreement shall be paid as otherwise provided
herein.
(iv)    Executive’s right to receive any installment payments under this
Agreement shall be treated as a right to receive a series of separate payments
and, accordingly, each such installment payment shall at all times be considered
a separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.
(v)    To the extent that any reimbursements under this Agreement are subject to
Section 409A, any such reimbursements payable to Executive shall be paid to
Executive no later than December 31 of the year following the year in which the
expense was incurred; provided, that Executive submits Executive’s reimbursement
request promptly following the date the expense is incurred, the amount of
expenses reimbursed in one year and the amount of in-kind benefits provided in
one year shall not affect the amount eligible for reimbursement or in-kind
benefits to be provided in any subsequent year, other than medical expenses
referred to in Section 105(b) of the Code, and Executive’s right to
reimbursement or in-kind benefits under this Agreement will not be subject to
liquidation or exchange for another benefit.
                  (i)    Administration. This Agreement shall be interpreted and
administered by the Board or a committee thereof to which the Board may delegate
such function (the “Committee”). The Board or the Committee shall have the
exclusive power, subject to and within the limitations of the express provisions
of this Agreement, to interpret this Agreement and to make factual findings and
determinations and take such action in connection with the Agreement as it, in
its sole discretion, deems appropriate. The Board’s or the Committee's
determination shall be binding and conclusive on all parties, and the Board or
the Committee shall not be liable for any action or determination made in good
faith with respect to this Agreement.


(j)    Source of Funds. Amounts payable to Executive under this Agreement shall
be from the general funds of the Company. Executive's rights to unpaid amounts
under this Agreement shall be solely those of an unsecured creditor of the
Company.


(k)    Consultation with Legal and Financial Advisors. By executing this
Agreement, Executive acknowledges that this Agreement confers significant legal
rights, and may also involve the waiver of rights under other agreements; that
the Company has encouraged Executive to consult with Executive’s personal legal
and financial advisors; and that Executive has had adequate time to consult with
Executive’s advisors before executing this Agreement.


14










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 




(l)    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)




15










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 
 
WESCO AIRCRAFT HARDWARE CORP.
 
 
 
 
 
 
 
 
 
 
Dated: February 6, 2017
 
By:     /s/ John Holland
Name:     John Holland                
Title:     Executive Vice President and Chief Legal Officer    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
 
Dated: February 6, 2017
 
/s/ Todd Renehan
 
 
 
Address:
 
 
 
 
 
 





16










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


EXHIBIT A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]
This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between Todd Renehan (“Executive”), and Wesco Aircraft
Hardware Corporation, Inc., a California corporation (the “Company”)
(collectively referred to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Executive
Severance Agreement dated as of __________, 2017 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, creditors, agents and
representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability


17










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C. Section
621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C. Section
206(d); regulations of the Office of Federal Contract Compliance, 41 C.F.R.
Section 60, et seq.; the Family and Medical Leave Act, as amended,
29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law.
Notwithstanding the generality of the foregoing, Executive does not release the
following:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company or its affiliates,
as provided for by law or under any applicable insurance policy with respect to
Executive’s liability as an employee, director or officer of the Company
pursuant to which Executive is covered as of the effective date of Executive’s
termination of employment with the Company and its subsidiaries;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement;
(vi)    Claims Executive may have to vested or earned compensation and benefits;
and
(vii)    Any rights that cannot be released as a matter of applicable law, but
only to the extent such rights may not be released under such applicable law.
(b)    Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have [twenty-one
(21)/forty-five (45)] days’ time in which to consider it. Executive further
acknowledges that the Company has advised him or her that he or she is waiving
his or her rights under the ADEA, and that Executive should consult with an
attorney of his or her choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)/forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.


18










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


(c)     Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
(d)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above. Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s termination of employment.
2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.
3.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
4.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
5.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in Los
Angeles, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby


19










US-DOCS\78557680.1

--------------------------------------------------------------------------------

 


agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by California law.
6.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
7.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


(Signature Page Follows)








20










US-DOCS\78557680.1

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


EXECUTIVE
 
WESCO AIRCRAFT HARDWARE CORP.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
Print Name:
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 































US-DOCS\78557680.1